Exhibit 10.30

 

Nabi Biopharmaceuticals

--------------------------------------------------------------------------------

5800 Park of Commerce Boulevard, N.W.

Boca Raton, FL 33487

 

Effective as of July 14, 2003

 

Raafat E. F. Fahim, Ph.D.

5271 Forest Ridge Drive

Mississauga, Ontario L5M 5B4

 

Dear Raafat:

 

The Board of Directors of Nabi Biopharmaceuticals (the “Corporation”) and the
Compensation Committee (the “Committee”) of the Board have determined that it is
in the best interests of the Corporation and its shareholders for the
Corporation to agree, as provided herein, to pay you termination compensation in
the event you should leave the employ of the Corporation under the circumstances
described below.

 

The Board and the Committee recognize that the continuing possibility of a sale
or change of control of the Corporation is unsettling to you and other key
employees of the Corporation. Therefore, these arrangements are being made to
help assure a continuing dedication by you to your duties to the Corporation by
diminishing the inevitable distraction to you from the personal uncertainties
and risks created by a pending sale or change of control of the Corporation. In
particular, the Board and the Committee believe it important, should the
Corporation receive proposals from third parties with respect to its future, to
enable you, without being influenced by the uncertainties of your own situation,
to assess and advise the Board whether such proposals would be in the best
interests of the Corporation and its shareholders and to take such other action
regarding such proposals as the Board might determine to be appropriate,
including being available to assist in any transition should there be a sale or
change of control of the Corporation. The Board and the Committee also wish to
demonstrate to executives of the Corporation that the Corporation is concerned
with the welfare of its executives and intends to see that loyal executives are
treated fairly.

 

1. In view of the foregoing and in further consideration of your continued
employment with the Corporation, the Corporation will pay you as termination
compensation a lump sum amount, determined as provided below, in the event that
(a) within six months after a Change of Control of the Corporation you terminate
your employment with the Corporation for Good Reason, (b) within twelve months
after a Change of Control of the Corporation your employment with the
Corporation is terminated by the Corporation for any reason, or (c) within the
period beginning on the sixth monthly anniversary of a Change of Control of the
Corporation and ending on the twelfth monthly anniversary thereof, you terminate
your employment with the Corporation for any reason (including, without
limitation, death or disability). The lump sum compensation so payable
(hereinafter referred to as the “Lump Sum Amount”) shall be an amount equal to
one and one-half times the sum of (a) the higher of



--------------------------------------------------------------------------------

(i) your current annual base salary or (ii) your base salary immediately prior
to the Change of Control plus (b) your average Bonuses for the three most
recently-ended fiscal years prior to the Change of Control. The Lump Sum Amount
shall be paid to you within five days after the date of termination of your
employment (hereinafter referred to as the “Termination Date”).

 

2. In addition, in the event your employment with the Corporation terminates
under circumstances entitling you to receive the Lump Sum Amount:

 

(a) Any compensation and other amounts previously deferred by you, together with
accrued interest thereon, if any, to which you are entitled, and any accrued
vacation pay and accrued paid leave bank amounts not yet paid by the
Corporation, shall be paid to you within five days of such termination.

 

(b) All other amounts accrued or earned by you through the date of such
termination and amounts otherwise owing under the Corporation’s plans and
policies shall be paid to you within five days of such termination.

 

(c) The Corporation shall maintain in full force and effect, for the continued
benefit of you and/or your family for eighteen months after the Termination
Date, all employee welfare benefit plans and any other employee benefit programs
or arrangements (including, without limitation, medical and dental insurance
plans, disability and life insurance plans and car allowance programs) in which
you were entitled to participate immediately prior to the Change of Control,
provided that your continued participation is possible under the general terms
and provisions of such plans and programs. In the event that your participation
in any such plan or program is barred, the Corporation shall arrange to provide
you with benefits substantially similar to those which you are entitled to
receive under such plans and programs.

 

(d) All outstanding stock options which you hold shall vest immediately upon a
Change of Control and shall be exercisable for (i) the remainder of the option
term(s) or (ii) a period of five years from the Termination Date, whichever is
shorter.

 

(e) The Corporation shall pay up to $25,000 for outplacement services provided
to you by an organization selected by you.

 

(f) You shall not be required to mitigate the amount of any payment provided for
in this Agreement by seeking other employment or otherwise, nor shall the amount
of any payment provided for in this Agreement be reduced by any compensation
earned by you as the result of employment by another employer after the
Termination Date, or otherwise. The Corporation’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which it may have against you or others.

 

3. Any termination by you for Good Reason shall be communicated by a written
notice given within 120 days of your having actual notice of the events giving
rise to a right to

 

2



--------------------------------------------------------------------------------

terminate for Good Reason and which (i) sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination for Good
Reason and (ii), if the Termination Date is other than the date of receipt of
such notice, specifies the Termination Date (which date shall not be more than
15 days after the giving of such notice). Your failure to set forth in the
notice of termination any fact or circumstance which contributes to a showing of
Good Reason shall not waive any right of yours hereunder or preclude you from
asserting such fact or circumstance in enforcing your rights hereunder.

 

4. For purposes of this Agreement:

 

(a) “Bonus” means bonus or incentive compensation paid or payable by the
Corporation to you pursuant to plans which the Corporation now maintains or has
maintained including, but not limited to, signing bonuses. If your Bonus for a
fiscal year has been pro rated because you were not employed by the Corporation
for the entire fiscal year, the pro ration shall be ignored and you shall be
deemed to have received the entire Bonus for the year.

 

(b) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(c) A “Change of Control” shall be deemed to have taken place if (i) any
“person” (as such term is used in Sections 13(d) and 14(d)(2) of the Exchange
Act) is or becomes the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Corporation representing 25% or more of the combined voting power of the
Corporation’s then outstanding securities; (ii) the shareholders of the
Corporation shall have approved (A) a reorganization, merger or consolidation,
in each case, with respect to which persons who were shareholders of the
Corporation immediately prior to such reorganization, merger or consolidation do
not, immediately thereafter, own more than 50% of the combined voting power
entitled to vote generally in the election of directors of the reorganized,
merged or consolidated company’s then outstanding voting securities or (B) a
liquidation or dissolution of the Corporation; or (iii) as the result of a
tender offer, exchange offer, merger, consolidation, sale of assets or contested
solicitation of proxies or any combination of the foregoing transactions (a
“Transaction”), the persons who were directors of the Corporation immediately
before the Transaction shall cease to constitute a majority of the Board of
Directors of the Corporation or of any parent of or successor to the Corporation
immediately after the Transaction occurs.

 

(d) “Good Reason” means:

 

(i) The assignment to you of any duties inconsistent in any material adverse
respect with your position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as in effect on the date of
the Change of Control, or any other action by the Corporation which results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Corporation promptly after receipt of
notice from you;

 

3



--------------------------------------------------------------------------------

(ii) Any reduction of your base salary or the failure by the Corporation to
provide you with an incentive compensation program, welfare benefits, retirement
benefits and other benefits which in the aggregate are no less favorable than
the benefits to which you were entitled prior to the Change of Control;

 

(iii) The Corporation’s requiring you to be based at any office or location more
than 15 miles from that location at which you are employed on the date of the
Change of Control, except for travel reasonably required in the performance of
your responsibilities;

 

(iv) Any action taken or suffered by the Corporation as of or following the
Change of Control (such as, without limitation, transfer or encumbrance of
assets or incurring of indebtedness) which materially impairs the ability of the
Corporation to make any payments due or which may become due to you under this
Agreement; or

 

(v) any failure by the Corporation to obtain the assumption and agreement to
perform this Agreement by a successor as contemplated by Section 10.

 

5.(a) Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any payment or distribution by the Corporation to
you or for your benefit, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise (a “Payment”), would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986, as amended (the “Code”) or any interest or penalties with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then you shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by you of all taxes (including any interest or penalties
imposed with respect to such taxes), including any Excise Tax, imposed upon the
Gross-Up Payment, you retain an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payments.

 

(b) Subject to the provisions of Section 5(c), all determinations required to be
made under this Section 5, including whether a Gross-Up Payment is required and
the amount of such Gross-Up Payment, shall be made by Ernst & Young (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Corporation and you within 15 business days of the date your employment with
the Corporation terminates, or such earlier time as is requested by the
Corporation. If the Accounting Firm determines that no Excise Tax is payable to
you, it shall furnish you with an opinion that you have substantial authority
not to report any Excise Tax on your federal income tax return. Any
determination by the Accounting Firm shall be binding upon the Corporation and
you. As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that Gross-Up Payments which will not have been made by the

 

4



--------------------------------------------------------------------------------

Corporation should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Corporation
exhausts its remedies pursuant to Section 5(c) and you thereafter are required
to make a payment of any Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Corporation to you or for your benefit.

 

(c) You shall notify the Corporation in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the
Corporation of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after you know of such claim and
shall apprise the Corporation of the nature of such claim and the date on which
such claim is requested to be paid. You shall not pay such claim prior to the
expiration of the thirty-day period following the date on which you give such
notice to the Corporation (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Corporation notifies
you in writing prior to the expiration of such period that it desires to contest
such claim, you shall:

 

(i) give the Corporation any information reasonably requested by the Corporation
relating to such a claim,

 

(ii) take such action in connection with contesting such claim as the
Corporation shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with regard to such claim by
an attorney reasonably selected by the Corporation,

 

(iii) cooperate with the Corporation in good faith in order effectively to
contest such claim, and

 

(iv) permit the Corporation to participate in any proceedings relating to such
claim;

 

provided, however, that the Corporation shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold you harmless, on an
after-tax basis, for an Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limitation of the foregoing provisions of
this Section 5(c), the Corporation shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct you to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and you agree to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Corporation shall
determine; provided, however, that if the Corporation directs you to pay such
claim and sue for a refund, the Corporation shall advance the amount of such
payment to you, on an interest-free basis and shall indemnify and hold you
harmless, on an after-tax basis, from any Excise Tax or income tax, including
interest or penalties with respect thereto, imposed with respect to such

 

5



--------------------------------------------------------------------------------

advance or with respect to any imputed income with respect to such advance; and
further provided that any extension of the statute of limitations related to
payment of taxes for your taxable year with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Corporation’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and you
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.

 

(d) If, after the receipt by you of an amount advanced by the Corporation
pursuant to Section 5(c), you become entitled to receive any refund with respect
to such claim, you shall (subject to the Corporation’s complying with the
requirements of Section 5(c)) promptly pay to the Corporation the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by you of an amount advanced by the
Corporation pursuant to Section 5(c), a determination is made that you shall not
be entitled to any refund with respect to such claim and the Corporation does
not notify you in writing of its intent to contest such denial of refund prior
to the expiration of thirty days after such determination, then such advance
shall be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.

 

6. Anything in this Agreement to the contrary notwithstanding, if your
employment with the Corporation is terminated prior to the date on which a
Change of Control occurs, and it is reasonably demonstrated by you that such
termination (a) was at the request of a third party who has taken steps
reasonably calculated to effect a Change of Control or (b) otherwise arose in
connection with or in anticipation of a Change of Control, then for all purposes
of this Agreement, a Change of Control shall be deemed to have occurred the date
immediately prior to the date of such termination.

 

7. This Agreement shall be binding upon and inure to the benefit of you, your
estate and the Corporation and any successor or assign of the Corporation, but
neither this Agreement nor any rights arising hereunder may be assigned or
pledged by you. If you should die while any amount would still be payable to you
hereunder if you had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
your devisee, legatee, or other designee or, if there by no such designee, to
your estate.

 

8. For purposes of this Agreement, notices and all other communications provided
for in the Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by United States registered mail, return receipt
requested, postage prepaid, addressed, in your case, to the address set forth on
the first page of this Agreement and, in the Corporation’s case, to the address
of its principal office (all notices to the Corporation to be directed to the
attention of the President of the Corporation with a copy to the Secretary of
the Corporation) or to such other address as either party may have furnished to
the other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

 

9. No provisions of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing signed by you and
such officer as

 

6



--------------------------------------------------------------------------------

may be specifically designated by the Board of Directors of the Corporation. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the time or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not set forth expressly in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Florida without regard to principles of conflicts of laws.

 

10. The Corporation will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform it if no such succession had taken
place. As used in this Agreement, “Corporation” shall mean the Corporation as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

11. Nothing in this Agreement shall prevent or limit your continuing or future
participation in any benefit, bonus, incentive or other plan or program provided
by the Corporation and for which you may qualify, nor shall anything herein
limit or otherwise prejudice such rights as you may have under any other
agreements with the Corporation. Amounts which are vested benefits or which you
are otherwise entitled to receive under any plan or program of the Corporation
at or subsequent to any Change of Control shall be payable in accordance with
such plan or program. To the extent the terms of any other agreements you may
have with the Corporation are inconsistent with this Agreement, the terms of
this Agreement shall control.

 

12. If you assert any claim in any contest (whether initiated by you or by the
Corporation) as to the validity, enforceability or interpretation of any
provision of this Agreement, the Corporation shall pay your legal expenses (or
cause such expenses to be paid), including, without limitation, your reasonable
attorneys’ fees, on a quarterly basis, upon presentation of proof of such
expenses in a form reasonably acceptable to the Corporation, provided that you
shall reimburse the Corporation for such amounts, plus simple interest thereon
at the 90-day United States Treasury Bill rate as in effect from time to time,
compounded annually, if a court of competent jurisdiction shall find that you
did not have a good faith and reasonable basis to believe that you would prevail
as to at least one material issue presented to such court.

 

13. The invalidity or unenforceability of any provisions of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

 

14. This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.

 

7



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please so indicate by signing and
returning to the Corporation the enclosed copy of this letter, whereupon this
letter shall constitute a binding agreement under seal between you and the
Corporation.

 

Very truly yours,

NABI BIOPHARMACEUTICALS

By:

 

    /s/ Thomas H. McLain

--------------------------------------------------------------------------------

   

Name: Thomas H. McLain

   

Title: Chief Executive Officer and President

 

Agreed:

    /s/ Raafat Fahim

--------------------------------------------------------------------------------

Name: Raafat Fahim

 

8